Citation Nr: 0945378	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  08-22 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

Entitlement to service connection for a claimed post 
traumatic stress disorder (PTSD).  

Entitlement to an initial compensable rating for the service-
connected hearing loss.  


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk


INTRODUCTION

The Veteran served on active duty from April 2002 to April 
2007.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the RO that granted service 
connection for hearing loss with an effective date of April 
4, 2007; and denied service connection for PTSD.   

As the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the issue on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service connected 
disabilities).  

The issue of service connection for PTSD or another 
innocently acquired psychiatric disorder is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action 
is required on his part.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The service-connected bilateral hearing loss is not shown 
to be productive of worse than level I hearing acuity in the 
right ear and level I hearing acuity in the left ear.  

3.  The service-connected hearing loss disability is not 
shown to be productive so exceptional or unusual so as to 
obviate application of the established rating criteria in 
this case.   


CONCLUSION OF LAW

The criteria for the assignment of a higher (compensable) 
initial evaluation for the service-connected bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.85, 4.86, 
including Diagnostic Code 6100 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, the degree of disability, and the effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

In the two September 2007 letters and the May 2008 letter, 
the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by the Veteran, and what 
information and evidence will be obtained by VA.  
Furthermore, he was advised of how disability ratings and 
effective dates were assigned.  

The claim for an initial evaluation in excess of no percent 
for bilateral hearing loss is a downstream issue from the 
grant of service connection, and was initiated via a notice 
of disagreement.  

Hence, there is no duty to provide any additional notice in 
this aspect of the appeal.  See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  

Nevertheless, in the April, May, and June 2008 letters from 
the RO, the Veteran was advised how VA determines a 
disability rating.  More specifically, the Veteran was 
advised that to substantiate his claim the Veteran should 
submit evidence as the nature and symptoms of the condition; 
severity and duration of the symptoms; impact of the 
condition and symptoms on employment and daily life; and 
specific test or measurement results, such as audiometric 
tests for hearing loss.  

The case was thereafter readjudicated in a July 2008 
Statement of the Case.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (where notice was not provided prior to 
the RO's initial adjudication, this timing problem can be 
cured by the Board remanding for the issuance of a VCAA 
notice followed by readjudication of the claim by the RO); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as a statement of the 
case or a supplemental statement of the case, is sufficient 
to cure a timing defect).  Hence, the Board finds that the 
VCAA notice requirements have been satisfactorily met in this 
case.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a 
VA examination.  Specifically, the information and evidence 
that has been associated with the claims file includes the 
Veteran's service treatment records, post service VA 
treatment records, a "buddy" statement, and the Veteran's 
own statements.  

Additionally, as the Board will discuss, the Veteran was 
provided with a VA examination in October 2007.  The report 
of this examination reflects that the examiner reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted an appropriate audiological examination 
and rendered an appropriate diagnosis and opinion consistent 
with the remainder of the evidence of record.  

The Board therefore concludes that the examination is 
adequate for rating purposes.  See 38 C.F.R. § 4.2 (2009); 
see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Veteran and his representative have not contended 
otherwise.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran has been specifically 
notified of the evidence needed to substantiate the claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process and he responded to VA's requests for 
information.  

Any error in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant. See Mayfield, supra.  As such, there is no 
indication that there is any prejudice to the Veteran in 
considering this matter on the merits. See Conway, supra; 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  


Initial compensable rating for the service-connected 
bilateral hearing loss.

Disability evaluations are determined by application of 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment in earning capacity.  
See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2009).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as here, the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  

Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

The criteria for evaluating hearing impairment call for the 
consideration of the results of examinations using controlled 
speech discrimination tests (Maryland CNC) together with the 
results of puretone audiometry tests.  38 C.F.R. § 4.85 
(2009).  

These results are then charted on Table VI and Table VII, as 
set out in the Rating Schedule.  In order to establish 
entitlement to a compensable or higher evaluation for hearing 
loss, it must be shown that certain minimum levels of the 
combination of the percentage of speech discrimination loss 
and average puretone decibel loss are met.  

Effective on June 10, 1999, there are two provisions for 
evaluating veterans with exceptional patterns of hearing 
impairment that cannot always be accurately assessed under 
the standards of 38 C.F.R. § 4.85 as discussed.  These 
provisions apply when either the puretone threshold at each 
of the four specified frequencies is 55 decibels or more, 38 
C.F.R. § 4.86(a), or when the puretone threshold is 
30 decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, 38 C.F.R. § 4.86(b).  If either of these 
provisions applies, each ear is evaluated separately.  See 38 
C.F.R. § 4.86.   

Accordingly, the Roman numeral designation for the ear with 
an exceptional pattern of hearing impairment is derived from 
Table VI or VIa, whichever results in the higher numeral; 
moreover, when 38 C.F.R. § 4.86(b) is applicable, the 
assigned numeral is elevated to the next  higher Roman 
numeral.  See id.  

The Board also notes that Table VIa will be used when the 
examiner certifies that the use of the speech discrimination 
test is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc.  See 38 
C.F.R. § 4.85(c).  

At the Veteran's audiometric examination in December 2006, 
the audiometric studies revealed puretone thresholds of 10, 
5, 30 and 45 decibels for the right ear and 20, 25, 60 and 60 
decibels for the left ear at 1000, 2000, 3000 and 4000 hertz, 
respectively.  

The average pure tone threshold in the right ear was 27.5 and 
in the left ear was 41.25.  Speech discrimination ability was 
98 percent in the right ear and 96 percent in the left ear.  

At a VA examination in October 2007, the audiometric studies 
revealed puretone thresholds of 5, 5, 30 and 40 decibels for 
the right ear and 10, 15, 55 and 45 decibels for the left ear 
at 1000, 2000, 3000, and 4000 hertz, respectively.  
The average pure tone threshold in the right ear was 20 and 
in the left ear was 31.25.  Speech discrimination ability was 
98 percent in the right ear and 96 percent in the left ear.  

The examiner diagnosed that the Veteran had a mild to normal 
sensorineural hearing loss for the right ear and moderate to 
severe sensorineural hearing loss for the left ear.  

The findings on the Veteran's audiometric examinations in 
October 2007 show that he has a pattern of hearing loss in 
the left ear as outlined in 38 C.F.R. § 4.86(a).  

The findings on the Veteran's audiometric examination 
correlate to a designation of level I hearing in the right 
ear and level I hearing in the left ear using either 
Table VIa or Table VI.  Table VII of § 4.85 provides for a no 
percent evaluation under Diagnostic Code 6100 when those 
levels of hearing are demonstrated.  The audiometric findings 
do not meet the criteria for 38 C.F.R. § 4.86(b) hence, it is 
not for application in this case.  

The Board notes that, even assuming the Speech discrimination 
ability was 98 percent in the right ear and 96 percent in the 
left ear for the December 2006 audiometric examination where 
the puretone thresholds were the greatest, the results would 
be the same as the October 2007 VA examination, resulting in 
a level I hearing in the right ear and a level I hearing in 
the left ear using either Table VIa or Table VI.  Again Table 
VII of § 4.85 provides for a no percent evaluation under 
Diagnostic Code 6100 when those levels of hearing are 
demonstrated.  

A September 2007 "buddy" statement was submitted in support 
of the Veteran's claim.  Regarding these assertions, the 
Veteran's "buddy" is a layperson, and his statements alone 
cannot constitute medical evidence, as opinions regarding 
diagnosis or nexus require medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Consequently, the service-connected disability picture does 
not meet the criteria for a compensable rating for his 
bilateral hearing loss at any time during the appeal period.  

The Board is sympathetic to the Veteran's assertions that his 
level of hearing loss is more severely disabling and should 
be compensated accordingly.  However, ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  


Extraschedular rating consideration for hearing loss

The Court in Martinak v. Nicholson, 21 Vet. App. 447, 453-4 
(2007) held that a VA audiologist must fully describe the 
functional effects caused by a hearing disability in the 
final report of the examination to facilitate determinations 
regarding extraschedular consideration.  See Martinak, 21 
Vet. App. at 455.  

The Court noted that unlike the rating schedule for hearing 
loss, 38 C.F.R. § 3.321(b) does not rely exclusively on 
objective test results to determine whether an extraschedular 
rating is warranted.  Id. 

While the October 2007 VA examiner did not specifically 
address the functional effects caused by the Veteran's 
bilateral hearing loss, the Board finds that no prejudice 
results to the Veteran and, as such, the Board may proceed 
with a decision.  

Crucially, other evidence of record, specifically the 
notations from the April 2007 VA audiology consult indicate 
that the treating audiologist elicited information from the 
Veteran concerning the functional effects (problems hearing 
conversations) of his disability under the ordinary 
conditions of daily life, which is all that the applicable 
regulatory provisions require.  See Martinak v. Nicholson, 
21 Vet. App. 447, 455 (2007) (citing 38 C.F.R. §§ 4.1, 4.2, 
4.10).  

Therefore, while the October 2007 VA examination is defective 
under Martinak, the Board finds that the evidence of record 
is sufficient for the Board to consider whether referral for 
an extraschedular rating is warranted under 38 C.F.R. 
§ 3.321(b).  

The provisions of 38 C.F.R. § 3.321(b)(1) have also been 
considered.  However, in this case, the evidence does not 
show that the hearing loss disability presents an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant referral under 38 C.F.R. § 3.321(b)(1) at any time 
during the rating period.  

Evidence of an exceptional disability picture, such as 
frequent hospitalization or marked interference with 
employment due to the hearing loss disability also has not 
been demonstrated.  Hence, the Board finds that consideration 
of an extraschedular rating is not indicated in this case.  

For these reasons, the Board finds that the preponderance of 
the evidence is against the claim for ratings higher than 
those assigned, and the appeal must therefore be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

A compensable initial rating for the service-connected 
bilateral hearing loss is denied.  


REMAND

After a careful review of the claims folder, the Board finds 
that the claim of service connection for PTSD must be 
remanded for further action.  

In the present case, the RO has only addressed the question 
of service connection for PTSD.  However, a review of the 
file reveals that the Veteran may also be suffering from 
other psychopathology.  

The Board notes that in an April 2005 service treatment 
record the Veteran indicated experiencing little interest or 
pleasure in doing things and feeling down, depressed, or 
hopeless some of the time.  

During the October 2007 VA examination the Veteran reported 
having an occasional nightmare during which he would scream 
or kick.  The examiner noted that other than the occasional 
nightmare and startle response he did not present with 
symptoms of PTSD.  

In a March 2008 Notice of Disagreement, the Veteran noted, 
that he was suffering from nightmares, flashbacks, daily 
memories of combat, and memories of the deaths of fellow 
soldiers.  

The Board observes that in a recent case, the United States 
Court of Appeals for Veterans Claims (Court), explained that, 
reasonably, the appellant did not file a claim to receive 
benefits only for a particular diagnosis, but for the 
affliction (symptoms) his mental condition, whatever that is, 
causes him.  

The Court found that the Board's analysis of psychiatric 
disorders is not necessarily limited only to that diagnosis, 
but rather must be considered a claim for any mental 
disability that may reasonably be encompassed by several 
factors including the claimant's description of the claim, 
the symptoms the claimant describes, and the information the 
claimant submits or that VA obtains in support of the claim.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Therefore, RO should arrange for the Veteran to undergo a VA 
examination to determine the nature and likely etiology of 
his claimed psychiatric disorder to include an anxiety 
disorder.  

The Veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2009).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant or the death of an immediate family member.  

In addition the Board finds that ongoing medical records 
should also be obtained.  See 38 U.S.C.A. § 5103A (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
Veteran also should be informed that he 
may submit evidence to support his 
claim.  

The RO should obtain all of the Veteran's 
pertinent VA treatment records.  

The RO's letter should invite the Veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The Veteran should be scheduled for a 
VA examination to ascertain the nature 
and likely etiology of the claimed 
innocently acquired psychiatric disorder, 
to include a bipolar disorder, depression 
and an anxiety disorder.  

The entire claims file must be made 
available to the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

Based on his/her review of the case, the 
examiner should opine as to whether the 
Veteran at least as likely as not 
currently suffers from an innocently 
acquired psychiatric disability that had 
its clinical onset during or due to any 
event or incident of his period of active 
service.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

4.  To help avoid a future remand, the RO 
must ensure that all requested action 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue on appeal should be readjudicated 
in light of all the evidence of record. 
 If any benefit sought on appeal remains 
denied, the RO should furnish to the 
Veteran and his representative with a 
Statement of the Case (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


